UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2077


SHIRLEY A. BARNES,

                Plaintiff - Appellant,

          v.

SAM’S EAST WHOLESALE CLUB #8220; NICHOLAS SALHANY; RACHEL
HOUSE,

                Defendants - Appellees,

          and

TERRY GRIMES; THOMAS E. BOWERS, DA; DONALD S. CALDWELL, DA;
DARRELL GRAHAM, US EEOC Director,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:15-cv-00217-GEC)


Submitted:   January 14, 2016               Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley A. Barnes, Appellant Pro Se.  Carrie Margaret Harris,
King Fitchett Tower, SPILMAN, THOMAS & BATTLE, PLLC, Roanoke,
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Shirley   A.    Barnes    appeals     the   district     court’s     order

dismissing her civil complaint.            We have reviewed the record and

find    no   reversible    error.     Accordingly,       we    affirm    for   the

reasons stated by the district court.              See Barnes v. Sam’s E.

Wholesale Club #8220, No. 7:15-cv-00217-GEC (W.D. Va. Aug. 20,

2015).       We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented    in    the     materials

before   this    court    and   argument   would   not   aid    the   decisional

process.



                                                                         AFFIRMED




                                       3